Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ronald Ventola II on August 18, 2022.
The application has been amended as follows: 



In claim 1, the last 3 paragraphs have been amended as follows:
toward one another so that the compression chamber tapers from an initial width at the upstream end of the compression chamber to a smaller final width at the downstream end; and
the first major wall conveying means, the second major wall conveying means, the first sidewall conveying means, and the second sidewall conveying means are driven at compatible speeds to cooperate to accept hay introduced into the upstream end of the compression stage and to discharge the hay in a compressed form from the downstream end of the compression stage, and 
wherein the first major wall conveying means defines a top wall of the compression chamber, the second major wall conveying means located below the first major wall conveying means,  the second major wall conveying means defines a bottom wall of the compression chamber, the first vertical side wall of the compression chamber extends between the top wall and the bottom wall, vertical side wall of the compression chamber extends between the , and the top and bottom walls extend from the first vertical side wall to the second vertical side wall.
In claim 9, the last paragraph has been amended as follows:
-- a detector configured to detect a datum indicative of a volume and a density of hay in the density-control chamber and operatively connected to at least one of the transfer assemblies to cause the transfer assembly to operate at a selected speed corresponding to the datum. –

In claim 10, the last paragraph has been amended as follows:
-- a detector configured to detect a datum indicative of a volume and a density of hay in the density-control chamber and operatively connected to at least one of the transfer assemblies and to the compression stage to cause the transfer assembly and the compression stage to each operate at a selected speed corresponding to the datum. --
Claim 15 has been amended as follows:
15. (Currently amended) A hay baler comprising:
a density-control stage having
an upstream end and a downstream end and including a frame having a base and two spaced-apart parallel frame elements attached to the base,
a 
a 
a support surface, and
a density-control chamber formed by a space between the 
a first transverse arm-support member supporting at least one density- control arm, each density-control arm being pivotably mounted to the first transverse arm-support member and having a hay-contact surface facing the density-control chamber, and
a means for propelling hay toward the downstream end of the density- control chamber,
the support surface being adapted to have low resistance to a movement of hay in contact therewith, and
the 
a second transverse arm-support member supporting at least one transfer arm, each transfer arm being pivotably mounted to the second transverse arm- support member, and
        		a means for propelling hay toward a compression stage,
the hay baler further comprising
a detector configured to detect a datum indicative of a volume and a density of hay in the density-control chamber and operatively connected to the transfer assembly to cause the transfer assembly to operate at a selected speed corresponding to the datum.
  
Claim 16 has been amended as follows:
16. (Currently amended) The hay baler according to claim 1, further comprising:
       a density-control stage having
an upstream end and a downstream end and including a frame having a base and two spaced-apart parallel frame elements attached to the base,
a 
a 
a support surface, and
a density-control chamber formed by a space between the 
a first transverse arm-support member supporting at least one density- control arm, each density-control arm being pivotably mounted to the first transverse arm-support member and having a hay-contact surface facing the density-control chamber, and
a means for propelling hay toward the downstream end of the density- control chamber,
the support surface being adapted to have low resistance to a movement of hay in contact therewith, and
the 
a second transverse arm-support member supporting at least one transfer arm, each transfer arm being pivotably mounted to the second transverse arm- support member, and
        		a means for propelling hay toward a compression stage,
the hay baler further comprising
a detector configured to detect a datum indicative of a volume and a density of hay in the density-control chamber and operatively connected to the transfer assembly to cause the transfer assembly to operate at a selected speed corresponding to the datum.

In claim 17, line 1:
Replace numeral “2” with -- 7 --.  
In claim 17, the last paragraph has been amended as follows:
-- a detector configured to detect a datum indicative of a volume and a density of hay in the density-control chamber and operatively connected to at least one of the transfer assemblies and to the compression stage to cause the transfer assembly and the compression stage to each operate at a selected speed corresponding to the datum. --
In claim 20, the last paragraph has been amended as follows:
-- a detector configured to detect a datum indicative of a volume and a density of hay in the density-control chamber and operatively connected to at least one of the transfer assemblies to cause the transfer assembly to operate at a selected speed corresponding to the datum. --

Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a hay baler comprising: … the first sidewall conveying means and the second sidewall conveying means are angled toward one another so that the compression chamber tapers from an initial width at the upstream end of the compression chamber to a smaller final width at the downstream end;… and wherein the first major wall conveying means defines a top wall of the compression chamber, the second major wall conveying means located below the first major wall conveying means,  the second major wall conveying means defines a bottom wall of the compression chamber, the first vertical side wall of the compression chamber extends between the top wall and the bottom wall,, in combination with the rest of the claimed limitations.
Claim 7 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a hay baler comprising: … wherein at least one of the first sidewall conveyor and the second sidewall conveyor comprises a plurality of links joined together to form a chain, with each link comprising a body having a base, a minor leg angled with respect to the base, and a major leg angled with respect to the base, in combination with the rest of the claimed limitations.
Claim 9 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a hay baler comprising: … a density control stage having a first density control assembly, a second density control assembly, a first transfer assembly, a second transfer assembly, a density control chamber, and transverse arm-support members in structural arrangements as claimed, … and a detector configured to detect a datum indicative of a volume and a density of hay in the density-control chamber and operatively connected to at least one of the transfer assemblies to cause the transfer assembly to operate at a selected speed corresponding to the datum,  in combination with the rest of the claimed limitations.
Claim 15 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a hay baler comprising: … a density control stage having a density control assembly, a transfer assembly, a support surface, a density control chamber, and transverse arm-support members in structural arrangements as claimed, and a detector configured to detect a datum indicative of a volume and a density of hay in the density-control chamber and operatively connected to the transfer assembly to cause the transfer assembly to operate at a selected speed corresponding to the datum, in combination with the rest of the claimed limitations.
US 2,381,620 to Russell is the closest prior art of record, Russell discloses a baler having three conveyors (fig. 1). Russell does not suggest a fourth conveyor on top of a bottom conveyor. Additionally, there is no reason to move a vertical conveyor (53) to angle toward a vertical conveyor (54) because doing so would make a downstream end of a compression chamber smaller, which prevent more hay to enter a baling chamber.
US 2,696,77 to Sutch discloses a baler having a single conveyor (53). Sutch does not disclose a compression chamber surrounded by four conveyors as claimed in claim 1.
None of the prior art of record, considered alone or in combination, neither anticipates nor renders obvious a hay baler having the features as claimed in claims 1, 7, 9, and 15. Therefore, it is concluded by the Examiner that claims 1 and 4-20 are allowable over the prior art of record.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        August 19, 2022